     Case 4:10-cr-00459 Document 502 Filed on 12/12/19 in TXSD Page 1 of 1

                     UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA

v.                                           Case Number: 4:10−cr−00459

Wilmar Rene Duran−Gomez




                               NOTICE OF SETTING

TAKE NOTICE THAT A PROCEEDING IN THIS CASE HAS BEEN SET FOR
THE PLACE, DATE AND TIME SET FORTH BELOW.




Before the Honorable
Kenneth M Hoyt
PLACE:
Courtroom 11A
United States District Court
515 Rusk Avenue
Houston, Texas 77002
DATE: 1/22/2020
TIME: 09:30 AM

TYPE OF PROCEEDING: Motion Hearing
Motion to Dismiss − #454


Date: December 12, 2019
                                                        David J. Bradley, Clerk
